Mr. Justice Dickey delivered the opinion of the Court: This ease turns upon the construction of our statute. Looking at the evil sought to be remedied and the means prescribed by the statute, we can not believe that the legislature intended by that act to require that all stations and depots should be fenced in, except such as might stand in public roads, or within the limits of some part of a village, town or city which had been platted into lots and blocks. The statute, by its terms, relates to the road or tn'acks of the railroad. It ought not to be construed so as to embrace that which is not embraced in the statute, and depots and stations are surely not embraced in its terms. True, there is a road or track at the station, but the main feature of the place is not the track. The statute no doubt may embrace tracks other than the main track. Side-tracks not at stations or depots, and such parts of side-tracks as do not constitute part of the depot yard, may well be held to be within the statute ; but the absurdity of holding this station to be required to be fenced is too obvious. The post-office is at this station, also a cooper shop and some other buildings. If this statute be held to embrace the station, it would leave passengers under the necessity of climbing over the fence to get to the ears, for the statute requires gates or bars only at farm crossings. While this question has never come directly in judgment in this court, so far as we are advised, like statutes have been construed by other courts. It has been held in such cases that the railroad company is not bound to fence up such part of its depot grounds as are required to be open for the convenience of the public in the use of the road. Swearingen v. Missowri, Kansas and Topeka R. R. Co. 64 Mo. 73; Lloyd v. Pacific R. R. Co. 49 id. 199; Morris v. St. Louis R. R. Co. 58 id. 78; Davis v. Burlington R. R. Co. 26 Iowa, 529; J. M. and I. R. R, Co. v. Beatty, 36 Ind. 19; Chicago and Grand Trunk Ry. Co. v. Campbell, 47 Mich. 265; Flint Ry. Co. v. Lull, 28 id. 515; 1 Redfield on Railways, 469; Thompson on Negligence, p. 519, sec. 24. It is the duty of a railway company to establish depots, etc., and so operate its road as to afford the public reasonable safety and dispatch in the transaction of business. To effect this, and to accommodate those traveling its road or transacting business with the company, it is necessary that it should at all reasonable times provide a ready and convenient means of access to its stations and depots. To require those places to be fenced would cause delay and inconvenience to the public, and detract from the public character of railways. As said by the court in Chicago and Grand Trunk Ry. Co. v. Campbell, 47 Mich. 265: “The regulation for the fencing of the track is established for the public protection and convenience, and a case that incommodes the public is by implication excepted. It would be wholly unreasonable to obstruct with gates the passage of teams to and from the railroad warehouse, in order that cattle might safely, go at large. ” We hold, therefore, that the railroad company was not bound to fence in its road at a station. The contrary doctrine is not established by the ease of Chicago, Milwaukee and St. Paul R. R. Co. v. Dumser, 109 Ill. 402. The judgment in that ease was properly affirmed, as the railway company had failed to fence its road at the point where the animal got upon its track and was killed, that point being some distance from its depot or station. It was not necessary in that case to decide that the company was derelict in duty in failing to fence its track at the depot, where it received and discharged passengers and freights. The judgment of the Appellate Court is therefore reversed and the cause remanded, with directions to reverse the judgment of the circuit court and remand the cause. Judgment reversed, Mr. Justice Scott : I dissent in toto from this opinion, and for an expression of my views on the questions involved reference is made to the opinion of this court in Chicago, Milwaukee and St. Paul R. R. Co. v. Dumser, 109 Ill. 402. The same section of the statute was construed in that case, and was directly involved. It is so stated in the opinion of the court, and no one expressed any dissent from that statement. Mr. Justice Walker : I hold that the statute is so plain that it admits of no construction making any exceptions from its specific requirements.